Title: To Alexander Hamilton from Tench Coxe, [February 1790]
From: Coxe, Tench
To: Hamilton, Alexander


[Philadelphia, February, 1790]
to british Goods and habits in trade than any other Circumstance. Mr. De Marbois & Mr. De Cheamont & the Count de Moustier & Mr. de la forest in Newyork have so far enterd into those Ideas that in several conversations with them they have conceded to me that it was therefore the Interest of france to promote the growth of manufactures in America & nothing is more evident in my View of things.
Our success in Manufactures thus far has exceedingly increased our Reputation as an energetic and sensible people. When the Idea was first seriously adgitated in 1787 it was matter of Ridicule among the foreigners here and among a considerable number of our own people. But when they see a Manufacturing interest grow up in our Country in a ratio of advance unequalled by any thing but the rise of new lands and that the means of further improvement & final success have become matter of absolute demonstration here and that orders for certain Species of Goods are yearly decreas’d abroad, they consider the versatility, industry & capacity of our people in a very favorable point of light. I do assure you, Sir, I have known an English Mercht. of considerable eminence on a Visit here, to be so extravagantly affected by the beginning of things (for it is only a beginning) that he express’d before me a determination to discontinue all importations on his own Account.
There is one circumstance which renders manufactures of extraordinary value to Pennsylvania. Nature has thrown into the heart of our State a fine canal, the Susquehannah, navigable every where but towards the Sea. Of consequence we are oblig’d at present to cart our produce from 60 to 120 Miles after it reaches the places of deposit on that River—to an Atlantic Philada. New port, Wilmington or Baltimore. The Medium land Carriage is at this time 5/ or 2/3d. of a dollar pr. 112 or £5 ⅌ ton. If our manufacturers can be collected on the Banks of that River to meet their provisions & conserve them there, & to meet their Raw materials & work them up there, this expence of transportation will be entirely saved so far as the fabrics are used on the Susquehannah & so far as the difference of value between the Raw material and the manufacture the expence will be sav’d on goods brought to the above Atlantic Markets. Iron is 3d. ⅌ lb Nails on a medium 9d., Hemp 6d. Sail Cloth ⅌ lb is worth 2/3 and so of other Articles. This applies more or less in other parts of the United States.
It may be of use next, Sir, to notice the difficulties under wch. manufactures labor, or with which they are threatened.
The duty on hemp, wh. is not produced in sufficient quantity for our present demand and which demand will be very much increas’d by the time the duty will be in operation is menacing circumstance to the makers of those indispensable Articles, Cardage & Sail Cloth. If the new invention of the hemp & flax spinning Mill does not prove a deception this duty will be a very unfortunate thing. The duty on Cotton is liable to the same Remarks. We know it can be purchas’d at Bombay & Surat for 4d. or 4/90 of a dollar ⅌ lb & that it can be imported to very great advantage in aid of the Cotton Mills wch. also are secured. Every raw material of this kind applicable to labor-saving Machines, shou’d be free of duty. England who exempts them all from duty must else out do us.
The fall of Exchange below par by reducing foreign goods almost deprives our Manufactures of the protection of duty on non enumerated goods. But as the introduction of money is the Consequence the Evil carries a Comfort with it, for
The want of capitalists in Manufactures is yet a very great difficulty. The great labor-saving machines, extensive breweries and other very profitable branches require large funds. Time and particularly a stable value to the public Securities will give us these.
The Credits given by the European manufacturer prove a considerable impediment to the sale of ours. They particularly interfere with wholesome dealing for the man here who wou’d buy in wholesale, finds it more convenient to pay a large advance for a Credit than to buy with Cash of our Manufacturers. This affects the business even in this money’d town, but it is easy to suppose it must be more injurious in Baltimore, Richmond &ca.
The prejudices in favor of foreign Goods I have already noticed, & in the Case of British Goods they are very great. They are however very handsome & often very good.
Our not being yet in full possession of Workmen, machines & Secrets in the Useful Arts are existing but decreasing disadvantages.
The want of a patent office is an inconvenience that will be quickly removed.
Apologizing for haste and incorrection I conclude myself—most respectfully dear Sir
Yr. obedient humble Servant
